UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1564


BILLY K. CRUEY; B. K. CRUEY, PC,

                Plaintiffs – Appellants,

          v.

RICKY LEE EARLY; HOWARD M. GREGORY; ERIC NESTER; ELINOR E.
WILLIAMS, as Magistrate and Agent for the County of
Montgomery, Virginia; KAREN SUE GARNAND, Magistrate and
Agent for the County of Montgomery, Virginia,

                Defendants – Appellees,

          and

STEPHEN C. HUFF, JR.; R. J. KIRBY, Individually, and as
Deputy Sheriff, and as agent for J. T. Whitt, Sheriff, and
Montgomery County, Virginia; D. L. CONNER, Individually, and
as Deputy Sheriff, and as agent for J. T. Whitt, Sheriff,
and Montgomery County, Virginia; J. T. WHITT, Individually,
and as Sheriff, Montgomery County, Virginia, and as agent
for Montgomery County, Virginia; ROGER DALE NESTER; BRUCE W.
NESTER; COUNTY OF MONTGOMERY, VIRGINIA,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:09-cv-00516-gec)


Submitted:   September 28, 2010         Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Billy K. Cruey, B. K. CRUEY, PC, Shawsville, Virginia, for
Appellants.   Matthew E. Kelley, FRITH, ANDERSON & PEAKE, PC,
Roanoke, Virginia; Isak Jordan Howell, Mark Douglas Loftis,
WOODS ROGERS, PLC, Roanoke, Virginia; Christy Monolo, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Billy K. Cruey, acting on behalf of himself and his

law firm, B. K. Cruey, PC, seeks to appeal the district court’s

orders dismissing some, but not all, defendants and denying his

Fed.    R.     Civ.    P.    54(b)       motion.             This    court       may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory             and       collateral      orders,         28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                            The orders that Cruey

seeks to appeal are neither final orders nor are they appealable

interlocutory         or    collateral         orders.           See     McCall        v.     Deeds,

849 F.2d 1259, 1259 (9th Cir. 1988) (“[T]he denial of Rule 54(b)

certification         is    not    appealable.”);               Robinson     v.    Parke-Davis

& Co., 685 F.2d 912, 913 (4th Cir. 1982) (holding that dismissal

of     some,    but    not    all,       claims         or    parties      not     immediately

appealable absent Rule 54(b) certification).                               Accordingly, we

dismiss the appeal for lack of jurisdiction.                               We dispense with

oral    argument       because         the    facts       and    legal     contentions          are

adequately      presented         in    the    materials          before     the       court    and

argument would not aid the decisional process.

                                                                                        DISMISSED




                                                   3